               Case 1:17-cv-00388-RDB Document 148 Filed 09/09/20 Page 1 of 3
Fried, Frank, Harris, Shriver & Jacobson LLP

801 17th Street, NW
Washington, DC 20006
Tel: +1.202.639.7000
Fax: +1.202.639.7003
www.friedfrank.com



                                                                                           Direct Line: +1.202.639.7040
                                                                                           Email: james.wareham@friedfrank.com


                                                                                           September 9, 2020


VIA CM-ECF

The Honorable Richard D. Bennett
United States District Court for the District of Maryland
101 West Lombard Street, Chambers 5D
Baltimore, MD 21201

             Re:          In re Under Armour Securities Litigation, No. 1:17-cv-00388-RDB

 Dear Judge Bennett,

         I write on behalf of defendants Under Armour, Inc. (“Under Armour” or the “Company”)
and Kevin A. Plank in response to the September 4, 2020 letter to the Court submitted by
plaintiff Aberdeen City Council as Administrating Authority for the North East Scotland Pension
Fund (“Plaintiff”). Plaintiff’s letter raises two distinct issues: (i) whether this case presents
exceptional circumstances that warrant lifting the discovery stay imposed by the Private
Securities Litigation Reform Act of 1995 (“PSLRA”); and (ii) whether the Court should grant
Plaintiff’s request to permit briefing on its anticipated motion to lift the discovery stay and seek
discovery prior to the filing of a Third Amended Complaint. ECF No. 147 at 2-3. Defendants
are prepared to address the first issue in response to a motion by Plaintiff to lift the stay. With
regard to the second issue, defendants will argue at the upcoming hearing on September 14, 2020
that the Court should reject Plaintiff’s request to brief a motion to lift the discovery stay before
filing their Third Amended Complaint for two primary reasons.

       First, Plaintiff’s request to file a motion to lift the discovery stay before filing its Third
Amended Complaint is premature and inconsistent with the Federal Rules of Civil Procedure and
the PSLRA. At this time, there is no operative complaint on file. Essentially, Plaintiff is seeking
“pre-complaint discovery for the purpose of ascertaining facts to draft a complaint,” which is not
permitted. Felder-Lucas v. Hunter, 2017 WL 3500225, at *1 (D.S.C. Aug. 15, 2017). Rather,
the Federal Rules of Civil Procedure mandate that a complaint be filed first, before discovery
may commence. See generally Fed. R. Civ. P. 3, 4, 26, 27.

        Plaintiff’s attempt to wait to file an operative complaint until after it has the benefit of
discovery is particularly inappropriate given the legislative history of the PSLRA and the reasons
that the discovery stay was enacted in the first place. Congress made clear that “discovery
should be permitted in securities class actions only after the court has sustained the legal

New York • Washington • London • Frankfurt
Fried, Frank, Harris, Shriver & Jacobson LLP is a Delaware Limited Liability Partnership
            Case 1:17-cv-00388-RDB Document 148 Filed 09/09/20 Page 2 of 3
Fried, Frank, Harris, Shriver & Jacobson LLP

The Honorable Richard D. Bennett                                            September 9, 2020
                                                                            Page 2

sufficiency of the complaint” precisely in order to prevent plaintiffs from attempting to “conduct
discovery in the hopes of finding a sustainable claim.” S.Rep. No. 104-98 at 14 (1995); see also
380544 Canada, Inc. v. Aspen Tech., Inc., 2007 WL 2049738, at *2 (S.D.N.Y. Jul. 18, 2007)
(similar). As this Court has recognized, the “Congressional purpose is unmistakable: ‘discovery
should be permitted in securities class actions only after the court has sustained the legal
sufficiency of the Complaint.’” In re Carnegie Int’l Corp. Sec. Litig., 107 F. Supp. 2d 676, 683
(D. Md. 2000) (citing S.Rep. No. 104-98 at 14) (emphasis added). 1 Indeed, this is precisely what
the Court contemplated during the January 14, 2020 hearing, explaining that Plaintiff would be
permitted to file a Third Amended Complaint based on the additional allegations that formed the
basis of its Rule 60(b) motion, defendants would likely move to dismiss, and the Court would
then assess “whether . . . the Third Amended Complaint should be dismissed or whether it
survives that hurdle and then proceeds to discovery.” ECF No. 136 at 80 (emphasis added).

         Plaintiff cites no authority from any jurisdiction in which any court has entertained a
motion to lift the PSLRA discovery stay in advance of the filing of an operative complaint. In
both cases Plaintiff cites in its letter, the plaintiffs moved to lift the PSLRA discovery stay only
after filing the operative complaint. See Pension Trust Fund for Operating Eng’rs v. Assisted
Living Concepts, Inc., 943 F. Supp. 2d 913, 914 (E.D. Wis. 2013) (operative complaint filed
prior to motion to lift stay); In re Royal Ahold N.V. Secs. & ERISA Litig., 220 F.R.D. 246, 249
(D. Md. 2004) (operative complaint filed and deadline set for filing of defendants’ motion to
dismiss prior to motion to lift stay).2

        Second, the supposed urgency of Plaintiff’s request is undermined by Plaintiff’s own
strategy, which will only serve to delay this case further. Plaintiff asserts that it will be unduly
prejudiced without immediate access to the documents the Company produced to the SEC
because it could “suffer a severe disadvantage in formulating [its] litigation and settlement
strategy – particularly if the parties proceed quickly to settlement negotiations.” ECF No. 147 at
2-3. But this argument ignores that Plaintiff does not currently have a complaint on file and thus
has not asserted any claims against any defendant. Plaintiff’s request would further defer the
filing of its claims until after full briefing and a decision on a motion to lift the discovery stay, as
well as Plaintiff’s review of the Company’s document productions to the SEC if the motion to




1        See also In re Shengdatech, Inc. Sec. Litig., 2015 WL 3422096, at *4 (S.D.N.Y. May 28,
2015) (“Manifest in the [PSLRA] is the mandate that courts assess the legal sufficiency of
plaintiffs’ securities fraud allegations according to what plaintiffs know at the time the complaint
is filed, rather than what they wish to learn through discovery”) (emphasis in original).
2       Neither Royal Ahold nor Assisted Living support lifting the stay even after Plaintiff files
its Third Amended Complaint, as the courts partially lifted the discovery stay in those cases
based on concerns related to document preservation and prejudice to the plaintiffs that are
inapplicable here. As noted above, defendants will address the merits of Plaintiff’s motion to lift
the stay at the appropriate time in their opposition to any such motion.
            Case 1:17-cv-00388-RDB Document 148 Filed 09/09/20 Page 3 of 3
Fried, Frank, Harris, Shriver & Jacobson LLP

The Honorable Richard D. Bennett                                          September 9, 2020
                                                                          Page 3

lift the discovery stay is granted. Accordingly, any urgency here is manufactured and does not
warrant granting Plaintiff’s extraordinary request. 3

        In light of the foregoing, the Court should reject Plaintiff’s request and instead direct this
case to proceed in a manner consistent with the Federal Rules of Civil Procedure and the
PSLRA. Plaintiff’s counsel has represented to defendants’ counsel that it would be prepared to
file a Third Amended Complaint within 30 days of appointment as lead plaintiff. Accordingly,
defendants propose that the Court (a) direct lead plaintiff to file its Third Amended Complaint
within 30 days of appointment; and (b) direct that, within 10 days of the filing of the Third
Amended Complaint, the parties shall meet and confer regarding a schedule for defendants’
response to the complaint and any motion by Plaintiff to lift the discovery stay and, thereafter,
submit a proposed schedule to the Court for approval.

                                                        Respectfully Submitted,


                                                        /s/ James D. Wareham_____________
                                                         James D. Wareham

cc:       All counsel of record (via CM-ECF)




3        Plaintiff’s letter is also based on the erroneous premise that there is currently “ongoing
litigation between Under Armour and both the Department of Justice and SEC.” ECF No. 147 at
3. However, neither the SEC nor the Department of Justice has initiated litigation against the
Company or any of its executives.


22359241
